Citation Nr: 1433461	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, collectively, denied the benefits sought on appeal.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service, including during combat.

2.  The Veteran has a current left ear hearing loss disability for VA compensation purposes, but does not have a current right ear hearing loss disability for VA compensation purposes.

3.  The Veteran did not experience "chronic" left ear hearing loss symptoms in service.

4.  The Veteran has not experienced "continuous" left ear hearing loss symptoms since service separation.

5.  The Veteran's left ear hearing loss did not manifest to a compensable degree within one year following separation from service.

6.  The Veteran's left ear hearing loss is not related to service.

7.  The Veteran has a current tinnitus disorder.

8.  The Veteran's current tinnitus disorder began during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In letters from March 2008 and August 2009, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letters included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in August 2008 and September 2009, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.

VA examined the Veteran's hearing in April 2008 and May 2010.  Although the April 2008 VA examiner did not review the service treatment records, the Board will not rely on the opinion in the April 2008 examination report because the VA examiner did not address the significance of threshold change during service.  Both the April 2008 and May 2010 examination reports reflect the examiners performed physical examinations of the Veteran, and conducted the audiometric testing relevant to the legal criteria.  The May 2010 VA examiner provided the requested medical opinions with supporting rationale.  The service treatment records were reviewed by the May 2010 VA examiner.  Accordingly, the Board finds that the VA examination reports, and May 2010 medical opinion, are adequate and no further medical examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  
	
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the case of a veteran who engaged in combat with the enemy in a period of war, "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids a veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis for Hearing Loss

The Veteran asserts that a current bilateral hearing loss disorder is related to acoustic trauma sustained in service.  Specifically, the Veteran contends that his hearing loss was caused by exposure to gun and artillery fire while serving in Vietnam.  See June 2009 VA Form 21-4138.

Initially, the Board finds that the Veteran sustained acoustic trauma during service, including during combat.  The Veteran has consistently stated that he served as a machine gunner in Vietnam, where he was exposed to gun and artillery fire, and was transported by helicopter.  See id.; March 2009 letter.  The DD Form 214 reflects receipt of the Vietnam Service Medal with four Bronze Service Stars, the Vietnam Campaign Medal, the Combat Infantryman Badge, and one year of service in Vietnam.  Here, the Board finds that the Veteran's competent lay account of his duties in service and exposure to combat noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was in-service acoustic trauma.

The Board next finds that the Veteran has a current left ear hearing loss disability for VA compensation purposes, but does not have a current right ear hearing loss disability for VA compensation purposes.  In April 2008, the Veteran underwent a VA audiology examination to assess complaints of hearing loss.  The audiogram included in the examination report shows that puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
10
5
10
25
30
LEFT
20
5
25
45
35

The Veteran's hearing was tested again during a VA audiological examination in May 2010 with the following results:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
5
5
5
25
30
LEFT
20
10
25
50
40

These results establish a current left ear hearing loss disability (audiometric test score of 40 dB or greater) that meets the standards of 38 C.F.R. § 3.385.  However, the results do not establish a current right ear hearing loss disability for VA purposes because none of the right ear puretone thresholds meet or exceed 40 dB, and there are not at least three right ear puretone thresholds that meet or exceed 26 dB.  

Similarly, the Maryland CNC Test results for the right ear - listed as 98 percent in May 2010 and "9" percent in April 2008 - are not below 94 percent.  Although the April 2008 VA examiner reported the Maryland CNC Test results for the right ear as "9" percent, this figure appears to be a typographical error.  For one, a score of 9 percent on the Maryland CNC Test is indicative of severe hearing loss, which is inconsistent with the accompanying puretone thresholds in the April 2008 VA examination report.  Second, the examiner explicitly stated that the Veteran's "mild sensorineural hearing loss in the right ear" was "non-disabling for VA purposes," showing consideration of the relevant legal criteria and the degree of the Veteran's particular disability.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Thus, the Maryland CNC Test results from the April 2008 VA examination report do not support a finding of a right ear hearing loss disability.  There is no other medical evidence of record to indicate that the Veteran has a right ear hearing loss disability for VA purposes.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of left ear hearing loss were "chronic" in service.  As reflected in the medical history provided to VA examiners and in statements submitted to VA, the Veteran has not asserted that symptoms of left ear hearing loss began in service.  Service treatment records do not include any complaints, symptoms, or treatment for hearing loss.  The October 1969 service separation examination includes a normal clinical evaluation of the ears, and the Veteran did not report a history of hearing loss on the accompanying report of medical history.

There is evidence to support some hearing loss in service.  The Veteran's hearing was measured during the September 1967 service enlistment examination.  Service department audiometric readings prior to October 1, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Converted pure tone thresholds, in decibels, were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
LEFT
20
15
15
X
10
 
During the service separation examination, the Veteran's left ear hearing was measured as follows: 


HERTZ (Hz)

500
1000
2000
3000
4000
LEFT
25
20
15
X
5

As evidenced above, the pure tone thresholds at 500 and 1000 Hz experienced a threshold shift during service.  Threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley, 5 Vet. App. at 157 (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).  However, when this evidence is weighed against the facts cited above, particularly the absence of complaints about hearing loss, the denial of any history of hearing loss at service separation, and no assertion from Veteran that left ear hearing loss symptoms were chronic in service, the Board finds that the threshold shift provides evidence acoustic trauma in service - which has already been acknowledged - but not "chronic" symptoms of hearing loss in service.

Similarly, the Board finds that symptoms of left ear hearing loss were not continuous after service separation.  On review of all the evidence, including the statements provided by the Veteran, the earliest evidence of a left ear hearing loss disability after service indicates the Veteran was hearing impaired in 1979.  In an August 2009 letter, the Veteran's wife stated that the Veteran had difficulty hearing since the day the two met in November 1979.  When asked about the letter by the May 2010 VA examiner, the Veteran could not recall how long he had noticed difficulty hearing at the time he met his wife.  As November 1979 is 10 years after the Veteran's separation from service in November 1969, the Board finds that the weight of the evidence is against finding that symptoms of a left ear hearing loss disability have been continuous since service separation.

Within this same context, the Board finds that a left ear hearing loss disability did not manifest to a compensable degree within one year of service separation.  The Veteran's left ear hearing loss was not compensable at the time of the October 1969 service separation examination, and the next audiometric data of record is from April 2008, many years after service separation.  Thus, the weight of the evidence is against finding that left ear hearing loss manifested to a compensable degree within one year of service separation.

As the evidence shows no chronic symptoms of a left ear hearing loss disability in service, continuous symptoms of a left ear hearing loss disability after service separation, or manifestation of a left ear hearing loss disability within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the weight of the evidence is against finding that the left ear hearing loss disability is related to noise exposure in service.  See 38 C.F.R. § 3.303(d); Hensley at 159.  As indicated, the Board is not relying on the April 2008 VA examiner's opinion on the question of relationship of current hearing loss to service.  The May 2010 VA examiner opined that the left ear hearing loss disability is less likely than not caused by or a result of noise exposure in service.  Specifically addressing the threshold shifts during service, the VA examiner in May 2010 noted that the threshold shifts observed in service are not consistent with noise-related threshold shifts.  The VA examiner also included rationale explaining that the (apparent) shift at 1000 Hz was no longer present.

The Veteran has asserted that his hearing loss is related to acoustic trauma from gun and artillery fire, and helicopter transport.  See June 2009 VA Form 21-4138; March 2009 letter.  While the Board recognizes the noise exposure during service, including during combat, the weight of the evidence demonstrates the current hearing loss is not consistent with the circumstances, conditions, and hardships of service.  Specifically, the May 2010 VA examiner has opined that the threshold shifts during service are not consistent with the acknowledged noise exposure.  Under the facts of this case, which include an absence of chronic in-service or continuous post-service symptoms, the Veteran does not have the knowledge, training, or experience necessary to render a competent medical opinion regarding the etiology of the left ear hearing loss disability that was first indicated years after service.  See Kahana, v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the facts and circumstances of this case, a competent medical opinion requires understanding of the organic process of hearing loss, the impact of exposure to occupational and recreational noise exposure after service, and knowledge of how the aging process may affect hearing.  As the record does not reflect that the Veteran has this knowledge, training, or experience to render such opinion, the Board finds that the Veteran's statements regarding the etiology of the left ear hearing loss disability are not probative.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the current left ear hearing loss disability is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


Service Connection for Tinnitus

Similar to the discussion above, the Veteran contends that he has a current tinnitus disorder that is related to military noise exposure in Vietnam.  The Veteran asserts that tinnitus symptoms began in service and have persisted ever since.

In addition to the Board's previous finding of in-service acoustic trauma, including during combat, the Board finds that the Veteran has a current tinnitus disability.  During the May 2010 VA examination, the Veteran complained of bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has made several recent statements identifying a current tinnitus disability, and the Board finds these statements credible; therefore, the Veteran's statements establish a current tinnitus disability.  

The Board next finds that the evidence is at least in equipoise on the question of whether tinnitus was "incurred in" service, that is, whether it had its onset in service and the current tinnitus is the same tinnitus.  In June 2010, the Veteran reported that the tinnitus disability began in service and has continued and become worse ever since.  See June 2010 VA Form 21-4138; June 2011 VA Form 9.  The Veteran's wife's August 2009 letter indicates that the Veteran told her that he was affected by ringing in the ears for "for a long time" before they met in November 1979.

Although the evidence also includes medical opinions from the April 2008 and May 2010 VA examiners that weigh against finding that the Veteran's tinnitus is related to military noise exposure, the Board finds the other evidence to be more probative.  The veracity of the Veteran's statements indicating onset in service are distinct from the statements about hearing loss, which are uncertain and do not clearly indicate onset in service.  The Veteran encountered significant noise exposure in service simultaneous to the appearance of tinnitus symptoms, and the Veteran's wife has shared a personal statement to corroborate the presence of tinnitus symptoms "for a long time" before 1979.  For these reasons, and after resolving reasonable doubt in 

favor of the Veteran, the Board finds that the Veteran's tinnitus disorder had its onset in service, that is, was incurred in service to meet the criteria for service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


